DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are cancelled, and claims 8 and 14 are amended. Claims 8-14 filed 6/8/22 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 8-13 are directed to systems, and claim 14 is drawn to a method, all of which are statutory classes of invention.
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 8 and 14 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, processing requests, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: 
displaying of request information and status information on the progress of the processing of the request;
 processing the request information, wherein there is stored identity identification information identifying the user; 
associating the information with the respective requests in order to determine the current status information of each request; 
carrying out the first association by way of the further pieces of information contained in the request information, if the request identification information required for a clear association and/or the identity identification information is not present; 
and transmitting the determined current status information of the respective request.
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as fundamental economic practice but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” subgrouping under “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept processing requests with generally recited computer elements such as mobile device, first processing device, information collection device, and final processing device. These additional elements of a mobile device, first processing device, information collection device, and final processing device in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the processing of requests. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping under Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the mobile device, first processing device, information collection device, and final processing device to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 9-11, the claims are directed to limitations which serve to limit the information collection device. Although they disclose a generally recited information collection device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of processing requests, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit by the RFID device. Although they disclose a generally recited RFID device, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of processing requests, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 13, the claim is directed to limitations which serve to limit by the card server/provider/issuer. Although they disclose a generally recited card server, these claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of processing requests, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 8, 10-11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Paukner (DE 102013017100).
Re Claim 8: Paukner discloses comprising:
a first processing device (see [0059] location information service 20 is first processing device of system);
a final processing device (see [0059] comparison information service 40 is final processing device of system);
an information collection device (see [0059] offer information service 30 is information collection device of system);
and the system is operable to process a request received by the system from a mobile device, using the first processing device and the final processing device of the system, wherein the mobile device is configured to process a request application, by which a request information including a request identification information and a status information on the progress of the processing of the request are communicated between the mobile device and the first processing device and is displayable on a display of the mobile device (see [0060-0063, 0065, 0067] discloses location information service 20 and location request processing system as well as comparison information service network 40 over a network, wherein first processing device is location information service, offer request processing means requests the information and comparison information service is final processing device of system. Updating the status information is analogous to updating the location information.);
displaying of request information and status information on the progress of the processing of the request at the mobile device (see [0074, 0075, 0086] requestor with mobile terminal, or smartphone, 10);
and wherein the first processing device is operable to pre-process the request information and to transmit, directly or via further processing devices to the final processing device, and processing the request information in at least the first processing device and the final processing device, and wherein in the final processing device is operable to store identity identification information identifying the user of the system and/or the mobile device of the user (see [0075-0085] location response data of service 20 contains descriptor ID (IP address), which are conveyed to comparison information service; supply response data contains descriptor ID and are transmitted to comparison information service);
wherein the information collection device is operable to associate the information received by the processing devices or by the mobile device of the system with the respective requests of the mobile devices in an information collection device in order to determine the current status information of each request of each mobile device, carrying out the first association by way of the further pieces of information contained in the request information, if the request identification information required for a clear association and/or the identity identification information is not present (see [0085 and 0089] In step T9, the comparison information service compares 40 the requester 10 by means of the corresponding identifier ID assignable location response data and offer response data. In doing so, the comparative inflation service extracts 40 from the corresponding offer response data those offer response data records which include location identifiers, offer provider identification numbers , which are to be found in the same way in the location response data.);
and transmitting the determined current status information of the respective request in the information collection device to the respective mobile device (see [0086] and [0089] transmits comparison information service in step T11 to requestor 10).
Re Claim 10: Paukner discloses wherein the information collection device in order to determine the first association of the request information received as information sources by the respective processing devices or by the mobile device in an intra-source association step is examined separate from one another and also examined together in an inter-source association step in order to determine the current status information of the request information by way of the results of the two association steps (see [0071 and [0072] in step S3, the offer provider generates location information. As a rule, these also include at least the previously mentioned offer provider identification number ID as well as a specific indication about where the offer provider is located, for example in the form of coordinates or the like. As a rule, the offer provider identification number does not permit any conclusion as to the specific geographic location, ie the coordinates of the offer provider, and can therefore be regarded as anonymizing location identifier. In step S4, the generated location information is sent to the location information service 20 transfer. This can be from different offer providers obtained location information build a location information database).
Re Claim 11: Paukner discloses wherein the information collection device, upon provision of the request identification information required for a clear association and/or identity identification information, is configured to correct the faulty association of the information received with the respective requests of the mobile devices which has been carried out in the course of the first association (see [0089] The steps T1, T2, T3 and T4, which from the current position of the requestor 10 always have to be carried out when the position of the requester 10 changed by a predetermined amount. It is therefore appropriate that the comparison information service 40 Offer response data to a requester 10 stores. This makes it possible to match already stored offer response data with newly received location response data and to generate updated response data without the need to carry out steps T5, T6, T7 and T8.).
Re Claim 14: Paukner discloses comprising:
displaying of request information and status information on the progress of the processing of the request at the mobile device (see [0074, 0075, 0086] requestor with mobile terminal, or smartphone, 10);
processing the request information in at least the first processing device and the final processing device, and wherein in the final processing device is operable to store identity identification information identifying the user of the system and/or the mobile device of the user (see [0075-0085] location response data of service 20 contains descriptor ID (IP address), which are conveyed to comparison information service; supply response data contains descriptor ID and are transmitted to comparison information service);
associating the information received by the processing devices or by the mobile device of the system with the respective requests of the mobile devices in an information collection device in order to determine the current status information of each request of each mobile device, and carrying out the first association by way of the further pieces of information contained in the request information, if the request identification information required for a clear association and/or the identity identification information is not present (see [0085 and 0089] In step T9, the comparison information service compares 40 the requester 10 by means of the corresponding identifier ID assignable location response data and offer response data. In doing so, the comparative inflation service extracts 40 from the corresponding offer response data those offer response data records which include location identifiers, offer provider identification numbers , which are to be found in the same way in the location response data.);
and transmitting the determined current status information of the respective request in the information collection device to the respective mobile device (see [0086] and [0089] transmits comparison information service in step T11 to requestor 10).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10. 	Claim 9 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Paukner (DE 102013017100) in view of Winkelstrater (DE 102012108117).
Re Claim 9: However, Paukner fails to disclose the following. Meanwhile, Winkelstrater discloses wherein the information collection device continuously processes the information received by the processing devices or by the mobile device in a time-delayed and parallel way in order to maintain updated the determined current status information according to the actual processing status of the processing of the request information in the processing devices in the information collection device (see [0001] discloses parallel data processing). From the teaching of Winkelstrater, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Paukner’s location-based service with Winkelstrater’s disclosure of parallel processing in order “… for a high-availability computer system… (see Winkelstrater Abstract).”
11. 	Claim 13 is rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Paukner (DE 102013017100) in view of Rietschel (WO 2017/072067).
Re Claim 13: However, Paukner fails to disclose the following. Meanwhile, Rietschel discloses wherein there is carried out using the system a payment transaction of the user of the system, wherein the first processing device is constituted by a point-of-sale terminal and the final processing device comprises a card server of a card provider or issuer, respectively (see page 11, line 32 to page 12, line 15 the app on the mobile device immediately after reading the information from the debit card this assignment is communicated to the coordination instance, and the assignment in a look-up table at the coordination instance at the time when the information comes from the payment institution is already ready. Thus, a clear correlation between the specific mobile device used (respectively its SIM card), the individual concrete payment process and the seller made. In the next step, the coordinator will now transfer the payment amount to the mobile phone, typically via a secure internet connection). From the teaching of Winkelstrater, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Paukner’s location-based service with Rietschel’s disclosure of a card provider or issuer in order “… for simple and secure payment handling at payment station… (see Rietschel Abstract).”
12. 	Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paukner (DE 102013017100) in view of DeLuca (2008/0144880).
Re Claim 12: However, Paukner fails to disclose the following. Meanwhile, DeLuca discloses wherein using the system there is examined the access authorization of the user of the system to a building, wherein the first processing device comprises an RFID-Reader, the further processing device comprises a building administration server and/or a hazard server and the final processing device comprises an identification server (see [0032, 0043, 0047] discloses RFID). From the teaching of DeLuca, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Paukner’s location-based service with DeLuca’s disclosure of RFID in order “… to determine when or more additional objects have been converted from the object being monitored (see DeLuca Abstract).”
Response to Arguments
13.	Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. Regarding the 35 USC 102 rejection arguments, the Examiner respectfully disagrees. The applicant argues that Paukner does not discloses status information or a first association of partial responses. The current status information in the claims are analogous to the current location information in the Paukner reference. The current position is disclosed in [0075] of Paukner and in other places. Specifically in [0089], Paukner discloses the current position of the requester, which would be interpreted under broadest reasonable interpretation as the current status information. Regarding a first association of partial responses, [0077] of Paukner discloses associating the location response data with the specific request of the request creator 10. Again in [0094] of Paukner, it discloses an identifier which association the location request information uniquely. Lastly, in [0085 and 0089] of Paukner, it discloses in step T9, the comparison information service compares 40 the requester 10 by means of the corresponding identifier ID assignable location response data and offer response data. In doing so, the comparative inflation service extracts 40 from the corresponding offer response data those offer response data records which include location identifiers, offering provider identification numbers , which are to be found in the same way in the location response data. In addition, there is no disclosure of “partial responses” in any of the claim language.
With regards to 101, the Examiner respectfully disagrees. The Applicant first argues that the claims are not directed to an abstract idea because of the first processing device, final processing device, and information collection device. However, they are additional elements that are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the processing of requests. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
According to the MPEP, "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. However, the claims are drawn to processing requests which fall under business relations or sales activities or behaviors, which fall under commercial or legal interactions. The Specification and claims focus on processing requests, which is a commercial interaction, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.
Then, the applicant does not show how the claims contain additional elements that integrate the abstract idea into a practical application, and there are five indicators for integration into a practical application. The limitations do not satisfy any of the five indicators for integration into a practical application, which are: improvements to the functioning of a computer/technology/technical field, applying or using the judicial exception to effect a particular treatment for disease/medical condition, applying the judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. There are no additional elements in the claim to integrate the judicial exception into a practical application.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Guan et al (Design and Implementation of a Central-Controllable and Secure Multicast System Based on Universal Identifier Network, NPL) is found to be the most pertinent NPL prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                             
/Fawaad Haider/
Examiner, Art Unit 3687 

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/22/2022